               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL McILMAIL,                     :
                                      :        CIVIL ACTION
          Plaintiff,                  :
                                      :        No. 17-cv-2991
     v.                               :
                                      :
COMMONWEALTH OF PENNSYLVANIA,         :
OFFICE OF THE ATTORNEY GENERAL,       :
et al.,                               :
                                      :
          Defendants.                 :

                                ORDER

     AND NOW, this   14th   day of May, 2019, upon consideration of

Defendants’ Motion for Summary Judgment (Doc. No. 22), Plaintiffs’

Opposition thereto (Doc. No. 30), Defendants’ Reply in Support

thereof (Doc. No. 31), and Plaintiffs’ Sur-reply thereto (Doc. No.

34), and consistent with this Court’s accompanying Memorandum,

Defendants’ Motion is DENIED in part and GRANTED in part.       It is

hereby ORDERED as follows:

     1.   Defendants’ Motion for Summary Judgment is DENIED as to

          the claims against Defendants in Counts I, IV, V, VII,

          and VIII of the Complaint.

     2.   Defendants’ Motion for Summary Judgment is GRANTED as to

          Plaintiff’s retaliation claim against Defendant Duecker

          in Count II of the Complaint, and as to Plaintiff’s LMRA

          claims against Defendants in Count VI of the Complaint.


                                  1
    BY THE COURT:




    s/J. Curtis Joyner
    J. CURTIS JOYNER, J.




2
